PER CURIAM.
Appellant, an inmate in the state correctional system, seeks review of an order denying his motion, filed pursuant to Florida Rule of Criminal Procedure 3.850, seeking post-conviction relief. The trial court denied the motion on the merits. “[W]hen the denial is not predicated on the legal insufficiency of the motion on its face, a copy of that portion of the files and records that conclusively shows that the prisoner is entitled to no relief shall be attached to the order.” Fla. R.Crim.P. 3.850(d). Because no portion of the record is attached to the trial court’s order, we reverse, and remand with directions that the trial court either attach that portion of the record which conclusively shows that appellant is entitled to no relief, or take other appropriate action, as contemplated by rule 3.850(d).
REVERSED and REMANDED, with directions.
MINER, WEBSTER and MICKLE, JJ., concur.